DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 13-18 in the reply filed on 9/2/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a structural interface” in claim 1. Interface is a nonce term as it has no specific meaning or structure. It can be viewed as a structural means.
This limitation, according to the specification, is” a braid, an array of projections/pillars or grooves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 15, Applicant requires the primary lumen and secondary lumen to form the fluid lumen therebetween. It is unclear if Applicant is requiring the primary and secondary lumen to have a fluid lumen therebetween (and how two separate lumens can form a third lumen between them) or if the fluid lumen is considered one or both of the primary and secondary lumens.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell et al (US 8,961,791).
Regarding claim 1, Drobish discloses a catheter (at least two different embodiments, the embodiment in fig 2 and the embodiment in figs 3 and 4d) configured to maintain patency of a fluid lumen, comprising: a catheter body 3/9 having at least one fluid lumen defined therethrough (figs 2, 3 and 4d); a structural interface 6/7 disposed within the at least one fluid lumen (figs 2, 3 and 4d), wherein the structural interface is configured to be permeable to fluids (via spaces between different parts of projections/structural interfaces 7 in fig 4d and a structural interface/porous mesh/matrix in fig 2 – Col.6 ll 27-34) and further has a structural integrity which is sufficient so as to inhibit contact between walls of the fluid lumen such that patency of the fluid lumen is maintained (fig 4d at Col.6 ll 35-43 and fig 2 at Col.6 ll 29-32).  
Regarding claim 2, wherein the fluid lumen is defined within a wall of the catheter body (figs 2, 3 and 4d).  
Regarding claim 3, wherein the catheter is comprised of a primary lumen (fig 4a) and a secondary lumen coaxially aligned about the primary lumen (5a and 5c, figs 2, 3 and 4d) and forming the fluid lumen therebetween (see 112 issue above; together the primary and secondary lumens may be considered “the fluid lumen”).
Regarding claim 13, wherein the fluid lumen defines a cross-section having an arcuate shape (fig 4d).  
Regarding claim 14, wherein the catheter body comprises a first proximal portion without the structural interface (see below) and a second distal portion having the structural interface (figs 2 and 3).  While O’Connell substantially discloses the invention as claimed, it does not disclose explicitly disclose the catheter body comprises a first proximal portion without the structural interface.
O’Connell discloses the structural interface runs along substantially the entire length of the inner tube with respect to figure 3 (Col.6 ll 41-43) and shows such in fig 3. In figure 2, however, the structural element 6 is shown to without a proximal portion and is described only at the distal end (Col.6 ll 28). As such the embodiment in figure 2 appears to comprise a first proximal portion without the structural interface.
Regarding claim 15, wherein the first proximal portion comprises a primary lumen and a secondary lumen coaxially aligned about the primary lumen and forming the fluid lumen therebetween (figs 2, 3 and 4d).  
Regarding claim 16, wherein the second distal portion defines an annular orthogonal cross-section (figs 2, 3 and 4d).  
Regarding claim 18, wherein the structural interface 7 along the second distal portion has an arcuate shape (figs 4d and 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al (US 8,961,791) in view of Shkolnik (US 6,322,534).
Regarding claim 4, wherein the structural interface is comprised of a braid positioned between the primary lumen and the secondary lumen. Shkolnik discloses co-axial dual-lumen catheter, similar to O’Connell, which utilizes a braided stainless steel wire layer 32 on the inner tubular member 20 to provide reinforcement to the catheter (Col.3 ll 50-58). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Connell by adding another structural interface in the form of a braid positioned between the primary lumen and the secondary lumen as taught by Shkolnik to provide reinforcement as desired/needed (such as to reach particular parts of the body).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al (US 8,961,791) in view of Murray (US 3,981,299).
Regarding claim 17, while O’Connell substantially discloses the invention as claimed, it does not disclose wherein the fluid lumen along the first proximal portion has an arcuate shape. O’Connell never shows the proximal portion, such that it is unclear how fluid accesses either lumen. Murray discloses different lumens and connectors 14 and 16, where primary lumen 14 remains the same shape throughout, while lumen 16 progress from a small lumen (fig 2), to an arcuate shape (fig 3), to a full circle (as it delivers fluid to spaces 17 in figs 4 and 5). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Connel such that the fluid lumen along the first proximal portion has an arcuate shape as taught by Murray as it is a known way in which to deliver fluids to two co-axial lumens, such as in O’Connell, and O’Connell is unclear how fluid is delivered to its lumens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.